Per Curiam:
The judgments and orders should be reversed and new trials ordered, with costs to appellant "to abide the event, upon the ground that the verdicts are against the weight of evidence on the issue of fact whether the plaintiff Rose Reichenthal, who at the time of the accident was not a passenger, was thrown from a car of the train to the ground or station platform by reason of any negligence on the part of the defendant. Present— Clarke, P. J., Merrell, Finch, Martin and Burr, JJ. Judgments and orders reversed and new trials ordered, with costs to appellant to abide the event.